ON REHEARING.
Montgomery, J.
An opinion in this case was handed down September 27th last. Ante, 385. A rehearing has been granted on the suggestion of counsel that two questions not considered in our former opinion are likely to arise on a new trial. These questions are: First, whether testimony that the plaintiif had attended a previous exhibition, at which a large firecracker was exploded, was admissible for the purpose of showing that plaintiff assumed the risk of such an explosion as took place; and, second, whether evidence showing the intoxication of the plaintiff on the occasion of the injury and on previous occasions was admissible.
1. The testimony that plaintiff was present at a former exhibition did not tend to show that any explosion of the firecracker which then took place was a dangerous one.. No injury occurred on this occasion. The plaintiff and all others attending the performance had the right to assume that the defendant would exercise due care, proportioned to the consequences which would be likely to arise from a failure in its exercise, to provide against dangerous explosions. The fact that a previous explosion, which had no injurious consequences, had been witnessed by plaintiff, does not justify the inference that the plaintiff had reason to anticipate injurious consequences on the occasion in question. On the contrary, the plaintiff still had the right to assume that the defendant would use such care as the law casts upon him to see that the appliances used were reasonably safe.
*3902. The testimony as to plaintiff’s intoxication at the time of the injury was competent as part of the res gestee. Williams v. Edmunds, 75 Mich. 92. The testimony as to his intoxication on other occasions was admissible as bearing on the question of his capacity to earn money, but for no other purpose. Kingston v. Railway Co., 112 Mich. 40, 45 (40 L. R. A. 131).
Grant, C. J., Moore and Long, JJ., concurred. Hooker, J., did not sit.